Citation Nr: 0021958	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.

2. Entitlement to service connection for a genitourinary 
disability, to include bladder dysfunction and prostate 
cancer, secondary to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.

In a rating decision dated in September 1981, the Regional 
Office (RO) denied the veteran's claim for service connection 
for jungle rot.  He was notified of this decision and of his 
right to appeal by a letter dated the following month, but a 
timely appeal was not received.  Recently, he has submitted 
additional evidence, seeking to reopen his claim for service 
connection for a skin disability.  By rating action dated in 
April 1996, the RO denied service connection for a skin 
disorder due to exposure to ionizing radiation and urinary 
retention due to exposure to ionizing radiation.  The veteran 
disagreed with these determinations and a statement of the 
case dated in July 1996 addressed these issues.  A 
supplemental statement of the case issued to the veteran in 
August 1999 included, in addition to the issues of 
entitlement to service connection for a genitourinary 
condition and a skin disorder due to exposure to ionizing 
radiation, a separate issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a skin disorder, to include jungle 
rot, urticaria, prurigo, seborrheic dermatitis, eczema and 
stomatitis.  In Ashford v. Brown, 10 Vet. App. 120, 123 
(1997), the United States Court of Appeals for Veterans 
Claims (Court) noted that "[n]otwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] 'lung condition,' by any name, 
remains the same; it is 'inextricably intertwined with his 
previous claim for entitlement to service connection for a 
lung disorder."  Since the veteran's arguments amount only 
to a new theory for the same underlying disability, the Board 
believes that the issues properly before it for appellate 
consideration are as listed on the preceding page.

The Board notes that following the receipt of the opinion 
requested from the Under Secretary for Health in May 2000, 
the veteran's representative was furnished a copy of that 
opinion in accordance with the provisions of 38 C.F.R. 
§ 20.903 (1999), and given a period of sixty days in which to 
submit further argument.  No response was received.  


FINDINGS OF FACT

1. By decision in September 1981, the RO denied the veteran's 
claim for service connection for a skin disability.

2. The veteran was notified of this determination and of his 
right to appeal, but a timely appeal was not received.

3. The evidence added to the record since that determination 
includes private and VA medical records, and this evidence, 
which was not previously considered, bears directly and 
substantially on the issue before the Board.

4. The veteran's claim for service connection for a skin 
disability is well grounded.

5. The veteran was a member of the American occupation forces 
in Japan following World War II, and served in the Nagasaki 
area from October 1945 to March 1946.

6. During service, the dose of ionizing radiation to which 
the veteran was exposed was less than 1 rem.

7. A skin disorder was first present many years after 
service, and is not etiologically related to service or to 
exposure to ionizing radiation in service.

8. The veteran's genitourinary disabilities, to include 
bladder dysfunction and cancer of the prostate, were 
initially demonstrated years after his separation from 
service.

9. The weight of the evidence shows that a disability of the 
genitourinary system, to include bladder dysfunction and 
prostate cancer, is not related to service or to the 
veteran's in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for a skin disability in September 1981 is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302 (1999).

2. The veteran's claim for service connection for a skin 
disability is well grounded.  38 U.S.C.A. §§ 5107, 7105 (West 
1991).

3. A skin disability was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

4. A skin disability was not incurred in service on the basis 
of the statutory and regulatory presumption pertaining to 
radiation-exposed veterans or under the regulatory criteria 
specific to radiogenic diseases.  38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. §§ 3.309(d), 3.311 (1999).

5. A genitourinary disability, to include bladder dysfunction 
was not incurred in or aggravated in service; nor may 
prostate cancer be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

6. A genitourinary disability, to include bladder dysfunction 
and prostate cancer, was not incurred in service on the basis 
of the statutory and regulatory presumption pertaining to 
radiation-exposed veterans or under the regulatory criteria 
specific to radiogenic diseases.  38 U.S.C.A. § 1112(c) (West 
1991); 38 C.F.R. §§ 3.309(d), 3.311 (1999).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Whether New and Material Evidence 
Has Been Submitted to Reopen a Claim 
of Entitlement to Service Connection 
for a Skin Disability.

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance on any basis in order to determine whether 
a claim should be reopened and readjudicated on the merits.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  In the present 
appeal, the veteran was notified of the last final 
disallowance of the claim for service connection for a skin 
disability in October 1981.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since the veteran was informed at that time of the 
denial of his claim for service connection for a skin 
disorder.  In order to do so, the Board will separately 
describe the evidence which was of record in 1981, and the 
evidence presented subsequently.  The prior evidence of 
record is vitally important in determining newness and 
materiality for purposes of deciding whether to reopen a 
claim.  Id.

The "old" evidence 

The service medical records are negative for complaints or 
findings pertaining to a skin disorder.  On the separation 
examination in March 1946, the skin was evaluated as normal.  

In a statement dated in March 1965, a private physician noted 
that the veteran had been seen in June 1961 for a problem of 
scaling and itching over the scalp and face and occasionally 
on the chest.  An examination at that time revealed an 
inflammatory seborrheic dermatitis.  He was treated with 
Salicylic Acid and Sulfur in Dermabase, along with regular 
washing to remove the scale and bring the problem under 
control.  He also had a problem of tinea cruris and 
associated pruritus ani.

Private medical records dated from 1948 to 1975 have been 
associated with the claims folder.  The veteran complained of 
a rash on the right side of his abdomen for the previous ten 
days in January 1975.  The diagnosis was superficial 
cellulitis.  

The RO decision 

Based on the evidence summarized above, the RO, by rating 
decision dated in September 1981, denied service connection 
for jungle rot.  

The additional evidence 

By letter dated in September 1995, a private physician 
related that the veteran had been under his care for various 
dermatological problems since 1984.  The skin problems 
included urticaria, prurigo, seborrheic dermatitis, eczema 
and stomatitis.  Since his military duty put him in 
relatively close proximity to the nuclear fallout in Japan in 
World War II, the examiner opined that it was certainly 
possible that the exposure that occurred at that time could 
have contributed or caused the veteran's recurrent various 
types of skin problems.

The veteran was afforded an examination by the VA in February 
1997.  He reported that he was exposed to fallout areas 
following the nuclear blast in Nagasaki.  He complained of a 
skin tick condition since the mid 1950's, with various 
diagnoses, including urticaria, seborrheic dermatitis and 
eczema.  He continued to complain of skin difficulties with 
frequent pruritic outbreaks of erythema.  The veteran 
believed that the skin condition was directly related to the 
fallout history in the Nagasaki area during service.  On 
examination of the skin, there was an erythematous eruption 
on the back, chest, groin and scrotum.  The pertinent 
impression was that the veteran's long history of multiple 
skin complaints was very possibly and more probably than not 
related to his exposure to radiation.  



Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  This overturned a previous test adopted by 
the Court which held that, in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

As noted above, the RO denied the veteran's claim on the 
basis that a skin disorder was not shown during service.

The additional evidence in this case consists of private and 
VA medical records.  In this regard, the Board notes that a 
private physician concluded in September 1995 that it was 
possible that the veteran's exposure to radiation in service 
could have caused or contributed to his skin problems.  
Similarly, following a VA examination in February 1997, 
during which the veteran reported being exposed to fallout 
areas following the nuclear blast in Nagasaki, the examiner 
opined that it was more probable than not that his skin 
problems were related to exposure to radiation.  

The evidence submitted since the RO's determination in 1981 
is clearly new in that it was not previously of record.  It 
suggests that the veteran has a skin disability which is 
related to his exposure to ionizing radiation during service.  
This evidence bears directly and substantially on the 
question before the Board, that is, whether the veteran has a 
skin disability which is related to service.  The evidence 
received since the RO's decision in September 1981 suggests 
that he does.  It is of such significance that it must be 
considered in order to fairly adjudicate the claim.  The 
Board finds, accordingly, that the additional evidence is new 
and material, warranting reopening of the claim for service 
connection for a skin disability.  

Since the Board has determined that the evidence submitted is 
new and material, the next question which must be resolved is 
whether the claim is well grounded.  See Elkins, 12 Vet. App. 
209.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  In this case, some of the medical evidence and the 
veteran's statements concerning the onset of his skin 
disability are sufficient to conclude that his claim is well 
grounded.  No further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board concludes that a well-grounded claim exists because 
there is current medical evidence that the veteran has a skin 
disorder; that he was exposed to radiation in service; and a 
physician has opined that his skin problems are related to 
such exposure to radiation.  The Board concludes, therefore, 
that the veteran has met the burden of submitting a well-
grounded claim. 

Since the veteran has submitted new and material evidence 
warranting reopening of his claim, the Board must next 
consider whether the due process requirements of Bernard have 
been satisfied prior to addressing the issue of entitlement 
to service connection for residuals of an injury to the right 
arm.  Bernard, 4 Vet. App. at 394. The Board concludes, 
however, that the due process requirements of Bernard have 
been met, and that the veteran will not be prejudiced by the 
Board's decision on the merits of the claim.  His arguments 
clearly relate to the underlying merits of the claim, that 
is, that he has a skin disability which is related to 
service, and show that he understood the nature of the 
evidence needed to substantiate his claim on the merits.  
Moreover, the statement of the case and the supplemental 
statement of the case have informed him of the pertinent laws 
and regulations governing a decision on the merits.

II.  Service Connection for a Skin 
Disability and a Genitourinary 
Disability, to Include Bladder 
Dysfunction and Prostate Cancer, 
Secondary to Ionizing Radiation.

Most of the evidence relevant to the veteran's claim for 
service connection for a skin disability has been summarized 
above.  The remainder will be described below.

The service medical records are negative for complaints or 
findings concerning the genitourinary system.  The 
genitourinary system was evaluated as normal on the 
separation examination in March 1946.

The veteran was hospitalized by the VA for unrelated 
complaints from June to September 1952.  An examination of 
the prostate showed that it was normal in size and 
consistency.  No pertinent diagnosis was made.

A private physician, in May 1978, noted a medical history of 
prostatic carcinoma found on transurethral resection for 
hypertrophy with bladder outlet obstruction in August 1976.  
The diagnosis was prostatic carcinoma.

In July 1985, a private physician related that the veteran 
was seen for follow-up of questionable adenocarcinoma of the 
prostate.  He stated that the veteran had been seen by 
another physician in May 1984 and a cystoscopy at that time 
revealed no evidence of urethral stricture or bladder neck 
contracture.  A prostate needle biopsy was suspicious for 
adenocarcinoma.  The impression was probable Stage A-1 
adenocarcinoma of the prostate.  

The veteran was admitted to a private hospital in April 1986.  
A history of Stage A-1 adenocarcinoma of the prostate, 
diagnosed approximately fourteen years earlier was noted.  
The impression was probably urinary tract infection with 
bacteremia, post cystoscopy and needle aspirate.  

Private medical records disclose that the veteran was seen in 
May 1991 for evaluation of chronic irritable voiding 
symptoms, especially nocturia.  He had had these symptoms for 
at least twenty years.  He had probably had two transurethral 
resections of the prostate, the first approximately twenty 
years earlier and the second in 1984.  The latter apparently 
showed adenocarcinoma of the prostate.  It was noted that the 
etiology of his decreased bladder compliance was unclear.  It 
could be related to chronic obstruction or some denervation 
from a previous transurethral resection of the prostate.  
There was also evidence of some degree of bladder outlet 
syndrome secondary to regrowth of prostatic tissue which 
might be cancer or might be benign.  The urodynamic finding 
of the poor compliance was most consistent with a denervation 
problem.  

In a statement dated in August 1995, a private physician, a 
urologist, stated that the veteran had been referred to her 
in May 1991 with longstanding complaints of debilitating 
frequency of urination, both daytime and nighttime.  His 
symptoms had been present for at least twenty years at that 
time.  Upon further evaluation, he was found to have a small 
capacity bladder that had lost some of its compliance.  The 
reason for this was not known.  This type of picture was 
typically seen in someone who had a spinal cord injury or who 
had received radiation therapy in the area of the bladder.  
With his military duty putting him in relatively close 
proximity to the nuclear fallout in Japan in World War II, it 
was certainly possible that the exposure that occurred during 
the veteran's time in service could have contributed or 
caused the subsequent changes in his bladder function.  The 
urologist noted that many presentations of radiation damage 
are delayed for decades.  

During a VA examination in February 1997, the veteran 
reported being exposed to fallout areas following the nuclear 
blast in Nagasaki.  He stated that he began experiencing 
bladder dysfunction in the mid-1950's which consisted of 
urinary frequency and dysuria.  He subsequently sought advice 
from a urologist who, during the course of the work-up, could 
find essentially nothing wrong.  However, biopsies were taken 
and his complaints continued until 1991 when an evaluation, 
as noted above, determined that he had a small capacity 
bladder and that it had lost some of its compliance.  He 
subsequently underwent a surgical procedure for the 
construction of a new bladder.  He had several surgeries 
after the 1991 surgery, and related that everything seemed to 
be working fine as far as urination was concerned.  He did 
not have frequency, dysuria or nocturia.  The examiner noted 
that the veteran believed that his genitourinary condition 
was directly related to the fallout exposure in the Nagasaki 
area in service.  Following an examination, the impression 
was bladder dysfunction.  In the absence of other obvious 
causes of the veteran's bladder problem, the examiner opined 
that it was more probable than not that it was related to 
exposure to radiation.

In February 1997, the veteran provided information concerning 
his exposure to radiation in service.  

Following a request for information from the VA, the Defense 
Special Weapons Agency (DSWA) reported in March 1998 that 
Naval records confirmed that the veteran was a member of the 
American occupation forces in Japan following World War II, 
and that while serving with the 31st Naval Construction 
Battalion, he was present in the Nagasaki area from October 
21, 1945 through February 16, 1946.  It was further noted 
that a scientific dose reconstruction entitled Radiation Dose 
Reconstruction U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 (DNA 5512F) determined the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation (September 1945 to 
June 1946 for Nagasaki, and September 1945 to March 1946 for 
Hiroshima).  Using all possible "worst case" assumptions, 
the maximum possible dose any individual serviceman might 
have received from external radiation, inhalation, and 
ingestion is less than one rem.  This does not mean that any 
individual approached that level of exposure.  In fact, it is 
probable that the great majority of servicemen assigned to 
the Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem.  

In April 1998, the RO referred the veteran's claims folder to 
the Compensation and Pension Service for review.  

In June 1998, the Compensation and Pension Service of the VA 
referred the veteran's claims folder to the Under Secretary 
of Health for an opinion as to whether it was likely, 
unlikely or at least as likely as not that the veteran's 
bladder dysfunction, prostate cancer or skin disease resulted 
from exposure to ionizing radiation in service.  The Board 
points out that the referral letter noted the report from the 
DSWA, and that the veteran's skin problems began developing 
ten years after his exposure.  

Later in June 1998, the Chief, Public Health and 
Environmental Hazards Officer summarized the pertinent facts.  
It was noted that the DSWA had estimated that the veteran was 
exposed to a dose of ionizing radiation during service of 
less than 1 rem; that the veteran had problems with bladder 
dysfunction and symptoms of urinary frequency and dysuria 
since the mid 1950's; he had been diagnosed with prostate 
cancer about 1976; and had experienced a number of skin 
problems for many years.  It was noted that damage to the 
skin other than neoplastic transformation, if caused by 
radiation, would be examples of deterministic effects.  
Deterministic changes generally are considered to have a 
threshold.  The probability of causing harm in most healthy 
individuals at doses of less than 10 rem as a result of 
deterministic effects is close to zero.  It was further 
reported that the sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established.  It was concluded, accordingly, that it was 
unlikely that the veteran's bladder or skin problems or 
prostate cancer could be attributed to exposure to ionizing 
radiation in service. 

Following the receipt of the above opinion, 38 C.F.R. § 3.311 
was amended to include prostate cancer as a radiogenic 
disease.  In May 2000, it was, accordingly, deemed necessary 
to send the case again to the Under Secretary for Health for 
an opinion concerning whether it is at least as likely as not 
that the veteran's prostate cancer resulted from exposure to 
radiation in service.  

In an opinion dated May 2000, the Chief, Public Health and 
Environmental Hazards Officer again reviewed and summarized 
the relevant facts, including the estimate by the DSWA of the 
dose of ionizing radiation to which the veteran had been 
exposed was less than 1 rem.  It was noted that the 
methodology used probably tended to overestimate doses and 
that the veteran had received a relatively low dose of 
ionizing radiation.  The opinion stated that most effects of 
ionizing radiation had been observed only at doses of 
generally 20 rads or more received over a brief time period.  
In addition, it was indicated that the sensitivity of the 
prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  The excess 
relative risk for prostate cancer following an exposure of 1 
rem appeared to be less than 1 percent.  It was further noted 
that adults tended to be less sensitive to radiation than 
children.  In light of the above, it was concluded that, 
although the VA recognized cancer of the prostate as a 
disease potentially due to radiation, it was unlikely that 
the veteran's prostate cancer could be attributed to exposure 
to ionizing radiation in service. 

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Where a veteran served 90 days or more during a period of war 
and carcinoma becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Essentially, service connection for disability which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways. First, 
there are several types of cancer which will be presumptively 
service-connected.  38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, 38 C.F.R. § 3.311(b) (1998) provides a 
list of radiogenic diseases which will be service-connected 
provided that certain conditions specified therein are met.  
Third, direct service connection can be established by 
showing that the disease which was incurred during or 
aggravated by service under the general VA compensation 
entitlement system [38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 and the general provisions concerning presumptive 
service connection], a task which includes the "difficult 
burden of tracing causation to a condition or event during 
service."  Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994)).

In this regard, the regulations provide for establishment of 
service connection for specific diseases for radiation 
exposed veterans as a result of participation in a radiation- 
risk activity.  The diseases referred to in the regulation 
are: leukemia (other than chronic lymphocytic leukemia); 
cancer of the thyroid; cancer of the breast; cancer of the 
pharynx; cancer of the esophagus; cancer of the stomach; 
cancer of the small intestine; cancer of the pancreas; 
multiple myeloma; lymphomas (except Hodgkin's disease); 
cancer of the bile ducts; cancer of the gall bladder; primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); cancer of the salivary gland; and cancer of the 
urinary tract. 38 C.F.R. § 3.309(d)(2).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. §§ 3.307 or 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease, prostate cancer and any other cancer. 38 C.F.R. § 
3.311(b)(2).

According to the relevant regulation, when it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in atmospheric testing 
of nuclear weapons, the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 until 1946, or other activities as 
claimed; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) such disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).  The Under Secretary 
for Benefits is to consider the claim with reference to 
specified factors and may request an advisory medical opinion 
from the Under Secretary for Health.  If, after 
consideration, the Under Secretary for Benefits determines 
that there is no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service, the 
Under Secretary shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 
3.311(c)(1).

Under 38 U.S.C.A. § 1112(c)(1) and (2) and 38 C.F.R. § 
3.309(d), there is a lifetime presumption for those 
radiogenic diseases statutorily listed without any 
requirement that it be manifested to a specific degree, for 
those who meet the requirements of a radiation-exposed 
veteran who engaged in radiation-risk activity under § 
1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this 
statutory presumption there is no requirement for documenting 
the level of radiation exposure, unlike the requirements in 
38 C.F.R. § 3.311 (1999) (formerly 38 C.F.R. § 3.311b).  In 
this case, there has been no competent medical evidence 
presented which shows that the veteran has been 
diagnostically evaluated with any of the enumerated list of 
disorders which are subject to a lifetime presumption of 
service connection under 38 U.S.C.A. § 1112(c)(2)(A)-(O) and 
38 C.F.R. § 3.309(d)(2).  Thus, service connection is not 
warranted on this basis for either a skin disability or a 
genitourinary disorder.  

Regarding the second method in which service connection could 
be established, the Court, in Combee v. Principi, 4 Vet. App. 
78 (1993) (Combee I), indicated that "the recognized 
'radiogenic diseases' by regulation [38 C.F.R. § 3.311 
[formerly § 3.311b]], are granted a presumption period," thus 
implying that the regulations create a presumption of service 
connection.  This holding was repeated in Nix v. Brown, 4 
Vet. App. 462, 466 (1993) (a memorandum decision without 
precedential value under Bethea v. Derwinski, 2 Vet. App. 252 
(1992)).  In Ramey v. Brown, 9 Vet. App. at 45, the Court 
noted that the Federal Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994) (Combee III) also suggested that the regulation created 
a presumption of service connection by stating that 
"[e]xposure [to radiation] alone [] qualified a veteran 
suffering from a listed disease . . . for presumptive service 
connection. 38 C.F.R. § 3.311b."  However, in Ramey, 9 Vet. 
App. at 45, the Court stated that "despite this possible 
suggestion, 38 C.F.R. § 3.311(b) does not provide presumptive 
service connection for radiogenic diseases but only outlines 
a procedure to be followed for adjudication purposes." 
Nowhere in 38 C.F.R. § 3.311 is there language stating or 
inferring that service connection will be granted on a 
presumptive basis.  Rather, medical opinions are ultimately 
the criteria upon which service connection rests under the 
regulation.

38 C.F.R. § 3.311(a) provides that in all claims of in 
service ionizing radiation where one of the radiogenic 
diseases listed in § 3.311(b)(2) first manifested after 
service (but not to a compensable degree within presumptive 
service connection provisions of 38 C.F.R. § 3.307 and 
3.309), a dose estimate will be obtained (see § 3.311(a)(2)) 
and the highest level of dose range will be presumed.

Under 38 C.F.R. § 3.311(a)(4)(i), "[i]f military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
"presence at the site will be conceded" and, under § 
3.311(a)(4)(ii) there is no requirement for the claimant "to 
produce evidence substantiating exposure" if service and 
other Defense Department records are consistent with the 
claim of such in service radiation exposure.  

Finally, the Federal Court of Appeals for the Federal Circuit 
in Combee III, at 1043, held that service connection for 
disability resulting from in service radiation may be granted 
under the general VA compensation entitlement system.  Ramey, 
at 45.  In this instance, there is no evidence of incurrence 
or aggravation of disease or disability causally related to 
radiation exposure that was incurred during service, or 
within a year following the veteran's release from service, 
or otherwise related to any other incident of service.  Lay 
evidence or testimony alone, such as the veteran's belief 
that the claimed disorders were linked to his service, is not 
sufficient because lay persons are not competent to offer a 
medical diagnosis or opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In this case, the objective clinical evidence of 
record does not support the veteran's contentions.

The record demonstrates that there is no clinical evidence of 
any skin disorder or disability of the genitourinary system, 
to include bladder dysfunction and prostate cancer during 
service or within one year of the veteran's discharge from 
service.  The initial clinical evidence of a skin disorder 
was in 1965.  Similarly, although the veteran has reported 
having genitourinary complaints for many years, there is no 
clinical evidence to link any genitourinary disorder, first 
noted years after the veteran's separation from service, to 
service. 

The veteran argues that a skin disability and a disability of 
the genitourinary system, to include bladder dysfunction and 
prostate cancer, are due to the fact that he was exposed to 
ionizing radiation during service.  In this regard, the Board 
points out that these disabilities are not on the list of 
those which are service-connected on a presumptive basis.  
See 38 C.F.R. § 3.309(d)(2).  Prostate cancer is a radiogenic 
disease.  See 38 C.F.R. § 3.311.  The DSWA has confirmed that 
the veteran was in the Nagasaki area from October 1945 to 
February 1946, and that he was, therefore, exposed to 
radiation.  The DSWA noted that the maximum dose to which any 
serviceman could have been exposed was less than 1 rem, and 
that it was probable that the majority of servicemen assigned 
to that area received a maximum dose of a few tens of 
millirem.  

Private and VA physicians concluded that the veteran's skin 
disorder and bladder dysfunction are related to his exposure 
to radiation.  It is significant to point out, however, that 
these opinions were proffered based on the veteran's history, 
without the information from the DSWA concerning the maximum 
dose of radiation he could have received.  Following the 
receipt of that information, the veteran's claim was referred 
to the Chief, Public Health and Environmental Hazards Officer 
for an opinion concerning the relationship, if any, between 
the veteran's skin and genitourinary disabilities, to include 
prostate cancer, are related to the veteran's exposure to 
radiation in service.  The physician noted that the veteran's 
exposure to a dose of ionizing radiation of less than 1 rem; 
the fact that he apparently had problems with bladder 
dysfunction and symptoms of urinary frequency and dysuria 
since the mid 1950's; that the veteran had had skin problems 
for many years; and that prostate cancer was diagnosed in 
1976.  Based on this evidence, it was concluded that it was 
unlikely that the veteran's bladder or skin problems or 
prostate cancer could be attributed to exposure to ionizing 
radiation in service.  

In view of amendments to 38 C.F.R. § 3.311 that made prostate 
cancer a radiogenic disease, the veteran's claims folder was 
again referred to the Under Secretary for health.  In 
response, the Chief, Public Health and Environmental Hazards 
Officer reiterated the previous conclusion that it was 
unlikely that the veteran's prostate cancer was related to 
exposure to ionizing radiation in service.  This opinion was 
predicated on the very low dose of ionizing radiation to 
which the veteran had been exposed in service and the fact 
that the sensitivity of the prostate to radiation 
carcinogenesis was relatively low and not clearly 
established.  

The Board finds that these opinions are of greater probative 
value than the opinions of the VA and private physicians to 
the effect that the genitourinary and skin disorders were 
related to the in-service exposure to ionizing radiation.  In 
this regard, the Board emphasizes that the opinions 
supporting the veteran's claim were made without the 
knowledge of the veteran's maximum dosage.  Thus, the opinion 
of the Environmental Hazards Officer is of greater weight 
than the opinions in the record to the contrary.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to ionizing radiation, but must also determine 
whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  
In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to ionizing radiation during service caused his current 
disabilities, namely skin disorders or a genitourinary 
disability, to include bladder dysfunction and prostate 
cancer. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  As noted 
above, the weight of the evidence fails to establish a 
clinical relationship between the veteran's in-service 
exposure to ionizing radiation and his skin disability or 
disability of the genitourinary system, to include bladder 
dysfunction and prostate cancer.  In sum, the evidence 
establishes that the veteran's skin disability is not related 
to service or to exposure during service to ionizing 
radiation, and that his disabilities of the genitourinary 
system have not been shown to be due to exposure to ionizing 
radiation.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a skin 
disability, to this extent, the appeal is granted.  Service 
connection for a skin disability is denied.  

Service connection for a disability of the genitourinary 
system, to include bladder dysfunction and prostate cancer is 
denied.  






		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

 
- 21 -


- 1 -


